DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 09/30/2020. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/30/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-15 and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S 2020/0077414) in view of NPL-SAMSUNG "Design of CQI table for URLLC" 3GPP TS G RAN WG 1 Meeting #92, R1-1801999, March 2, 2018, 5 pages; hereinafter “R1-1801999” further in view of Bai et al. (U.S 2021/0021316). 
For citation purposes, hereinafter, the Office Action refers to the cited by Ye et al. with provisional 62/528,778, which qualifies as prior art date.
For claim 1:  
Ye discloses a method for wireless communication, implemented at a wireless device (see Ye, at least paragraph [0060]-[0061]; method for wireless communication), the method comprising: 
transmitting, over a physical channel, an index associated with a quality of the physical channel, wherein the transmitting is over the physical channel from the wireless device to a network node (see Ye, at least abstract, paragraph [0072]; [0060]; a channel between the gNB and the UE and at the UE, the CQI index for transmission to the gNB in a channel state information (CSI) report), wherein the quality of the physical channel is for the physical channel from the network node to the wireless device (see Ye, at least abstract paragraph [0073]; figure 7; [0061]; the gNB can comprise a memory interface configured to send to a memory the CQI index received from the UE), 
wherein the index corresponds to an entry in a parameter table of a parameter table set (see Ye, at least Figure 1; CQI index table, wherein the entry comprises a modulation scheme, a code rate and an efficiency associated with the index (see Ye, at least Figure 1; [0061]; CQI table an include a listing of CQI indexes, and for each CQI index, a modulation scheme, a modulation and coding rate multiplied by I 024 and the coding rate scaling factor, and a spectral efficiency value multiplied by the coding rate scaling factor), 
wherein one or more parameter tables of the parameter table set comprise at least three entries comprising code rates equal to 30/1024, 50/1024, and 78/1024 (see Ye, at least Figures 1-4 (A-B); code rate equal to 78/1024), and wherein the modulation scheme for the at least three entries is Quadrature Phase Shift Keying (QPSK) (see Ye, at least Figures 1-4 (A-B); [0061]; CQI table can include a CQI index that corresponds to QPSK).
Ye does not explicitly disclose code rate equal to 30/1024, 50/1024.
R1-1801999, from the same or similar fields of endeavor, discloses code rate equal to 30/1024 (see R1-1801999, section 2, 2.2, table 4).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-1801999. The motivation for doing this is to provide a system networks in order to design a CQI table for URLLC transmission.
Ye- R1-1801999 does not explicitly disclose code rate equal to 50/1024.
Bai, from the same or similar fields of endeavor, discloses code rate equal to 50/1024 (see Bai, at least paragraph [0131], table 2; QPSk, 50/1024).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Bai. The motivation for doing this is to provide a system networks so that data transmission efficiency is improved when the base station performs data transmission according to a value of the CQI.
For claims 2 and 14:
In addition to rejection in claims 2 and 14, Ye- R1-1801999-Bai further discloses wherein the modulation scheme for a subset of entries in at least one parameter table of the parameter table set is QPSK (see Ye, at least figure 2, Table 3; modulation QPSK), and wherein the subset of entries comprises code rates R1, r1, r2, rn and R2, wherein n is in a set {0, 1, 2, 4, 5}, wherein R1<r1<r2< . . . <rn<R2, and wherein R2<120/1024 (see Ye, at least Figure 2, Table 3; a set {0, 1, 2, 4, 5} and R2<120/1024).
For claims 3 and 15:
In addition to rejection in claims 3 and 16, Ye- R1-1801999-Bai further discloses 
wherein 30/1024<=R1<=40/1024 and R2=78/1024 (see Ye, at least Figure 2, Table 3; CQI index 1 and 2 where 30/1024<=R1<=40/1024 and R2=78/1024).
For claim 10:
In addition to rejection in claim 10, Ye- R1-1801999-Bai further discloses wherein the modulation scheme corresponding to a maximum efficiency in at least one parameter table of the parameter table set is 64-QAM (Quadrature Amplitude Modulation) (see Ye, at least figure 2, Table 4; parameter table set is 64-QAM).
For claim 11:
In addition to rejection in claim 11, Ye- R1-1801999-Bai further discloses wherein the code rate corresponding to the maximum efficiency in the at least one parameter table is 666/1024 or 873/1024 (see Ye, at least figure 2, parameter table is 666/1024 or 873/1024).
For claim 12:
In addition to rejection in claim 12, Ye- R1-1801999-Bai further discloses wherein a first parameter table and a second parameter table of the parameter table set comprise an identical set of entries, wherein the first parameter table is associated with a first block error rate requirement, wherein the second parameter table is associated with a second block error rate requirement (see Ye, at least Figure 1-4).
For claim 13:
For claim 13, claim is directed to a method for wireless communication which has similar scope as claim 1. Therefore, claim 13 remains un-patentable for the same reasons.
For claim 20:
In addition to rejection in claim 20, Ye- R1-1801999-Bai further discloses wherein the wireless device is a user equipment operating in a mobile communication network, wherein the index associated with the quality of the physical channel is a channel quality indicator (CQI), and wherein the mobile communication network supports a (New Radio) NR-mMTC (Massive Machine-Type Communications) service or a (New Radio) NR-URLLC (Ultra-Reliable Low-Latency Communication) service (see Ye, at least [0072]; [0076]-[0077], and  R1-1801999, section 2, 2.1; CQI table is proposed for URLLC). The motivation for doing this is to provide a system networks in order to design a CQI table for URLLC transmission.
Allowable Subject Matter
Claims 4-9, 16-18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Sarkis et al. (U.S 2019/0305911), discloses performs operations relating to CQI reporting for URLLC. Liu et al. (U.S 2014/0071892), discloses MCS mode R1, R2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/10/2022